Exhibit 10.1

 

AMENDMENT NO. 1

 

                This Amendment No. 1 (“Agreement”) dated as of February 24, 2006
(“Effective Date”) is among Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), the lenders party hereto from time to time (“Lenders”), and Union
Bank of California, N.A., as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”) and as issuing lender for such Lenders (in
such capacity, the “Issuing Lender”).

 

RECITALS

 

A.            The Borrower, the Lenders, the Issuing Lender and the
Administrative Agent are parties to the Credit Agreement dated as of November
29, 2005 (the “Credit Agreement”).

 

B.            The Borrower, the Administrative Agent and the Lenders wish to,
subject to the terms and conditions of this Agreement, amend certain provisions
of the Credit Agreement as set forth herein.

 

                THEREFORE, the Borrower, the subsidiaries of the Borrower
signatory hereto (the “Guarantors”), the Lenders, the Issuing Lender and the
Administrative Agent hereby agree as follows:

 

                Section 1               Defined Terms; Interpretation.  As used
in this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.  The words “hereby”, “herein”, “hereinafter”,
“hereof”, “hereto” and “hereunder” when used in this Agreement shall refer to
this Agreement as a whole and not to any particular Article, Section, subsection
or provision of this Agreement.  Article, Section, subsection and Exhibit
references herein are to such Articles, Sections, subsections and Exhibits of
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. 
Definitions of terms defined in the singular or plural shall be equally
applicable to the plural or singular, as the case may be, unless otherwise
indicated.

 

Section 2               Amendment to Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended by deleting the definition of “Majority
Lenders” and replacing it in its entirety with the following:

 

“Majority Lenders” means, (a) at any time when there are more than two Lenders,
Lenders holding at least 662/3% of the then aggregate unpaid principal amount of
the Notes and outstanding Letter of Credit Obligations held by the Lenders at
such time (with the aggregate amount of each Lender’s risk participation and
funded participation in Letter of Credit Obligations being deemed to be “held”
by such Lender for purposes of this definition); provided that, if no such
principal amount or Letter of Credit Obligation is then outstanding, “Majority
Lenders” shall mean Lenders having at least 662/3% of the

 

 

--------------------------------------------------------------------------------


 

aggregate amount of the Commitments at such time and (b) at any time when there
are one or two Lenders, all of the Lenders.

 

Section 3               Borrower’s Representations and Warranties.  The Borrower
represents and warrants that: (a) the representations and warranties contained
in Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments, the Guaranties, and each of the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date, as though made on and as of such date, except those
representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate action and
proceedings; (d) this Agreement constitutes a legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower’s obligations
under the Loan Documents.

 

Section 4               Conditions.  This Agreement shall become effective and
enforceable against the parties hereto, and the Credit Agreement shall be
amended as provided herein, upon the occurrence of the following conditions
precedent: (a) the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders, (b) no Default shall
have occurred and be continuing as of the Effective Date, and (c) the
representations and warranties in this Agreement shall be true and correct in
all material respects.

 

Section 5               Acknowledgements.

 

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

 

(b)           Each of the Borrower, the Guarantors, Administrative Agent,
Issuing Lender, and Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, and all other Loan Documents are and remain in
full force and effect, and each of the Borrower and the Guarantors acknowledges
and agrees that its liabilities under the Credit Agreement and the other Loan
Documents are not impaired in any respect by this Agreement or the consents
granted hereunder. From and after the Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Agreement.  This Agreement is a Loan
Document for the purposes of the provisions of the other Loan Documents. 
Without limiting the foregoing, any breach of representations, warranties, and
covenants under this Agreement shall be a Default or Event of Default, as
applicable, under the Credit Agreement.

 

 

2

--------------------------------------------------------------------------------


 

(d)           Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under its Guaranty are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in its
Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and deliver of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under its
Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents.

 

Section 6               Miscellaneous.

 

(a)           This Agreement may be signed in any number of counterparts, each
of which shall be an original and all of which, taken together, constitute a
single instrument.  This Agreement may be executed by facsimile signature and
all such signatures shall be effective as originals.

 

(b)           This Agreement shall be binding upon and inure to the benefit of
the Lenders, the Borrower and the Administrative Agent hereto and their
respective successors and assigns permitted pursuant to the Credit Agreement.

 

(c)           In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.

 

(d)           This Agreement shall be deemed to be a contract made under and
shall be governed by and construed in accordance with the laws of the State of
Texas.

 

THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

3

--------------------------------------------------------------------------------


 

                EXECUTED effective as of the date first above written.

 

 

CANO PETROLEUM, INC. a Delaware corporation

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, Chief Executive Officer

 

 

 

 

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

 

 

 

All by:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, President

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

 

By: WO Energy, Inc., its general partner

 

W.O. PRODUCTION COMPANY, LTD.

 

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

All by:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, President

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Administrative Agent, as Issuing Lender, and as sole Lender

 

 

 

 

By:

/s/ Ali Ahmed

 

 

Ali Ahmed, Vice President

 

 

4

--------------------------------------------------------------------------------